Citation Nr: 1236326	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for traumatic brain injury (TBI), to include headaches and memory loss.

4.  Entitlement to an effective date prior to May 14, 2009, for the increased 10 percent evaluation for facial scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1972 until January 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2012, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with claims file.  

The issues of entitlement to service connection for a traumatic brain injury and entitlement to an effective date prior to May 14, 2009, for the increased 10 percent evaluation for facial scars are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for a cervical spine disability was previously denied in an August 1988 Board decision. 

2. The evidence received since the August 1988 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record demonstrates that a cervical spine disability likely manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection is warranted for a cervical spine disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in May 2009 addressed all notice elements required by the VCAA and defined "new and material evidence."  Although the date of the last final decision was incorrect, any notification error is not prejudicial as the Board reopens and grants the claim for service connection for a cervical spine disability in this decision.  In light of the favorable disposition, the Board finds that further discussion as to the VCAA is not required. 

New and Material Evidence

The Veteran seeks service connection for a cervical spine disability.  A claim for service connection for a cervical spine disability was previously considered and denied by the RO in a September 1987 and December 1987 rating decisions.  The Veteran appealed to the Board, and the Board denied the claim in an August 1988 decision.  The Board decision is final. 38 C.F.R. § 20.1104.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett, 83 F.3d at 1383. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1988 Board decision that denied service connection for a cervical spine disability, the evidence of record consisted of service treatment records, private treatment records and a VA examination.  The Board denied the claim as it determined the neck complaint during service was acute and transitory and found that the current cervical spine disorder could not be reasonably related to any incident in service. 

Subsequent to the August 1988 Board decision, additional VA outpatient treatment records, private treatment records, and lay statements have been associated with the claims file.  The Veteran also presented testimony at a June 2012 videoconference hearing.

The evidence submitted subsequent to the August 1988 Board decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above, the claim was initially denied as there was no evidence of a chronic neck injury during service and no nexus to the motor vehicle accident in service.  The evidence received subsequent to the August 1988 Board decision includes the Veteran's testimony as to neck symptoms during service and continuing since service.  Additionally, the record includes two private medical opinions from C.C.L., D.C., which generally relates the current neck disability to the motor vehicle accident during service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Thus, the additional evidence received since the August 1988 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a cervical spine disability is reopened, and the Board will consider the claim on the merits. 

In the present case, although the RO never explicitly indicated the claim was reopened, a review of the analysis in the July 2010 Statement of the Case and August 2011 Supplemental Statement of the Case reflect that the RO has in fact considered the issue of entitlement to service connection for a cervical spine disability on a de novo basis.  Furthermore, the Veteran's presentation has not been limited to the matter of submission of new and material evidence.  He has clearly argued the merits of his appeal and was provided a VA examination.  Thus, considering the above, and in light of the favorable decision on the appeal, there is no prejudice in the Board's consideration of this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

The record reflects the June 2009 VA examination concluded with a diagnosis of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine.  A June 2011 VA magnetic resonance imaging studies reflected findings of spondylosis at C4-C5 and C5-C6 causing flattening of cervical cord and canal stenosis, and an April 2011 computed tomography scan demonstrated disc narrowing with sclerosis and spurring involving C5-C6 and C6-C7.  Additionally, VA outpatient treatment records reflect the neck pain was also diagnosed as myofascial pain syndrome.  Accordingly, the Veteran has a current disability.  As such, the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in-service disease or injury. 

Service treatment records demonstrate the Veteran was in a motor vehicle accident (MVA) in April 1973.  An April 1973 record noted the Veteran was in a MVA with multiple facial lacerations and a mild cerebral concussion.  He was admitted to the Army Hospital at Ft. Carsen.  A clinical record cover sheet noted the Veteran had 7 bed days and 7 days of convalescent leave at Ft. Carsen.  A duty status report completed in May 1973 noted the Veteran was injured in a MVA in Colorado and had a possible head injury.  A July 1973 record noted a complaint of a sore, stiff neck after playing volleyball.  The muscle in the neck and shoulder were noted to be tight.  The January 1975 examination conducted in connection with the Veteran's separation from service described the head, face, neck and scalp and the spine as normal.  The Veteran also denied a history of arthritis, rheumatism, or bursitis and recurrent back pain on his January 1975 report of medical history.  Notwithstanding the January 1975 findings, the evidence sufficiently demonstrates an in-service occurrence of an injury or disease.

The final element required to establish service connection is a nexus, or link, between the current cervical spine disability and the MVA noted during service.  "Competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Veteran was afforded a VA examination in August 1987.  The narrative history noted the Veteran was in a MVA in 1973 and explained the Veteran hit the windshield and sustained facial lacerations, a neck injury, and a back injury.  The Veteran indicated he developed acute discomfort in the neck over the last few years.  After examining the Veteran, the physician diagnosed residuals of injury to back, neck, and face, secondary to MVA.  

A December 1987 letter from C.C.L., D.C. explained he first treated the Veteran in April 1984 for complaints of neck and mid-thoracic pain.  Dr. C. related that the Veteran informed him he had originally injured his back in service in a car accident in 1973.  

The Veteran was afforded a subsequent VA examination in June 2009.  The examiner reviewed the claims file and considered the Veteran's history of a MVA in 1973.  The Veteran reported his neck complaints began after the MVA and worsened over the years.  The examiner diagnosed DJD and DDD of the cervical spine.  He opined that he did not attribute any additional stress from the scars that would lead to the degenerative processes of the cervical spine and therefore did not feel the scars caused the degenerative processes in the cervical spine.  The examiner also indicated the DJD and DDD of the cervical spine was more likely related to aging and occupational stresses over the years.  

A July 2009 statement from C.C.L., D.C. related the Veteran was frequently seen in the 1980s and complained of bilateral cervical tension associated with radicular extensions to the trapezius and frequent headaches.  He indicated the symptoms began and progressively worsened since an automobile crash while in service.  The physician reviewed radiographs that showed thinning and narrowing of disc spaces at C5-C6 and C6-C7 and spurs in intervertebral foramen at C4-C5 and C5-C6.  Dr. L. felt these areas of degeneration were definitely connected to a trauma to the face and head that also damaged the Veteran's cervical spine.  He felt the symptoms the Veteran experienced since being in the automobile crash in service in 1973 were directly related to the trauma.  

A January 2010 statement from C.C.L., D.C. explained he treated the Veteran off and on in the 1980s for the cervical spine.  Dr. L. again related the cervical spine injury back to an automobile accident that the Veteran was involved in around 1973 while in the military.  The Veteran struck his face and head hard enough that it broke the orbital bone on impact.  Dr. L. felt the trauma to the face and head subsequently caused degeneration in the cervical spine.  Dr. L. indicated he reviewed the military records and talked to the Veteran, who indicated this was the only trauma relative to the cervical spine.  Therefore, Dr. L. concluded that he had to assume that this was what began the deterioration and was causing ongoing pain.  

The June 2009 VA examiner provided an addendum opinion in July 2010.  The examiner reviewed the medical records and claims file including records from a treating chiropractor.  The examiner concluded the current neck problem was not attributed to the motor vehicle accident in 1973.  He explained the record during service was fairly quiet for neck related complaints following the injury.  Although there was one episode of neck pain after recreational activity, the separation examination was normal.  The first post-service indication of neck-related complaints was in 1987.  The examiner indicated that private treatment notes suggested treatment in the 1980s but those were not in the file and could not be confirmed.  The examiner indicated that the fact that the Veteran went several years without neck related complaints was evidence against chronic neck problems related to the injury in 1973.  The examiner therefore concluded it was more likely that the neck complaints were related to aging and occupational stress.  

The Veteran also submitted a statement from his spouse.  She reported the Veteran was in a MVA in 1973 and, as a result of the accident, he had bad headaches, memory loss, irritability, dizziness and got frustrated by loud noises.  She indicated it has become more apparent to her as far back as when he was discharged from the Army.  She also indicated he had chronic severe arthritis in the neck and TBI problems have become more severe.  She felt it was apparent her husband had TBI and severe arthritis in the neck from the trauma he suffered while serving the country.  

The Veteran provided testimony at Board hearings in February 1988 and in June 2012.  During the February 1988 hearing, the Veteran explained that he had neck pain prior to going to sick call when they attributed the pain to volleyball.  He indicated that he had occasional neck pain since the MVA.  He indicated that he had problems with his neck all along but first sought treatment for it after service around 1979.  Similarly, the Veteran testified in June 2012 that the problems with his neck began in 1973 after he was injured in a MVA.  He explained that although he did not have continuous treatment for his symptoms of neck pain, he experienced symptoms ever since service.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale to reconcile the conflicting medical evidence and provide an opinion as to the relationship between the Veteran's symptoms and the MVA during service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Here, the Veteran has  provided lay statements and testimony as to continuity of symptomatology.  The Veteran is competent to report symptoms such as neck pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's report of continuous neck pain since service to be credible as there are no conflicting statements in the record, nor is there any evidence suggesting the Veteran was mistaken.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Although the June 2009 VA examination and July 2010 addendum concluded that the cervical spine disability was more likely related to aging and occupational stress, the examiner clearly relied upon the absence of contemporaneous treatment in making this opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The examiner did not consider the Veteran's lay report of continuous symptoms and discounted the private opinion as there were no medical records to confirm the statement that the Veteran was treated in the 1980s.  Significantly, Dr. L.'s December 1987 letter included a list of the dates of treatment spanning 1984 and 1985 and documented at least 40 treatment visits during that period.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  As this examination impermissibly relies on the absence of corroborating evidence and is based on an inaccurate factual premise, it is accorded no probative value.  

On the other hand, in the July 2009 letter, Dr. L. stated that thought that the Veteran's areas of degeneration of the cervical spine "are definitely connected to trauma to his face and head which also damaged his cervical spine," explaining that the symptoms the veteran has been experiencing since being in this automobile crash in 1973 are directly related to the trauma.  Additionally, the January 2010 opinion by Dr. L. stated that the Veteran's cervical spine degenerative changes were related to the in-service MVA, explaining that, having reviewed the military records and finding no other trauma to the cervical spine, "we have to assume that this is what began his deterioration."  The Board also recognizes that these opinions are consistent with Veteran's first VA examination conducted in August 1987, which identified neck pain and diagnosed "residuals of injury to . . . neck . . . secondary to motor vehicle accident as described."  Although none of these examiners provided a detailed rationale for the opinions offered, they are based on an accurate factual premise and appear take into account the Veteran's statements of continuing neck pain since service.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Given the mixture of favorable and unfavorable medical opinions and the Veteran's credible reported history of continuity of symptomatology since service, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran the benefit of the doubt, service connection for a cervical spine disability is granted. 


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.  

Service connection for a cervical spine disability is granted.


REMAND

A preliminary review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.

As an initial matter, the record reflects there are several outstanding records.  The service treatment records include a clinical record cover sheet indicating the Veteran had 7 bed days and 7 days of convalescent leave at the Ft. Carsen Army Hospital after the April 1973 MVA.  The complete records for this 14-day period are not associated with the claims file.  

The VCAA provides that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  Accordingly, on remand, the RO/AMC must make attempts to obtain the documents identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

Additionally, the Veteran indicated that he treated at the John McClellan VA Medical Center in Central Arkansas.  On remand, updated treatment records should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran testified that he has applied for Social Security Administration (SSA) disability benefits.  He indicated he applied for SSA benefits for his neck, headaches, and arthritis.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).  VA's duty to assist extends to obtaining records from the Social Security Administration.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  Therefore, a search for the complete file from the SSA should be undertaken. 

Furthermore, the Board finds another VA examination is necessary.  Although the Veteran was afforded a VA examination in September 2009 to assess whether there were any residuals of a traumatic brain injury, the Board finds this examination is not adequate.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner concluded there was no evidence of a traumatic brain injury and indicated the headache and memory problems were from non-traumatic brain injury etiology.  The examiner did not specify the etiology or provide further rationale for his opinion.  See Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  Furthermore, VA outpatient treatment records consistently note an active problem of TBI, explaining the Veteran was unconscious for 24 hours after the MVA and complains of some short-term memory problems.  The Veteran and his spouse have provided lay statements concerning his symptoms of headaches and memory loss progressing since the motor vehicle accident during service.  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran currently has any residual symptoms from a traumatic brain injury or whether any current symptoms are otherwise related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Concerning the issue of entitlement to an earlier effective date for the 10 percent evaluation for facial scars, the record reflects that the RO granted a 10 percent rating in a July 2010 rating decision, effective May 14, 2009.  After the Veteran received notice of the July 2010 rating decision, the Veteran's representative indicated in a September 2010 statement that he wished to reopen the claim for an earlier effective date for the compensable rating for the facial scar and sought an effective date of June 19, 1987.  As noted in 38 C.F.R. § 20.201, a Notice of Disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  In this case, the Board finds the September 2010 statement clearly reflects disagreement with the effective date of the 10 percent rating.  The claims file does not contain any Statement of the Case (SOC) for the issue and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact any appropriate facility, to include the National Personnel Records Center (NPRC) in St. Louis, to obtain complete service treatment records from the Veteran's 14-day hospitalization at the Fort Carsen Army Hospital in April 1973.  If a further search for these records is futile, it must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The AOJ should ask the Veteran to identify all sources of treatment that he has received for the claimed residuals of a traumatic brain injury (to potentially include private treatment from Dr. L. from the 1980s), and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  Updated treatment records from the Central Arkansas John McClellan VA Health Care System from July 2011 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

4.  After any records requested above have been obtained, the AOJ should schedule the Veteran for a VA examination for purposes of determining whether he has any current residuals of a traumatic brain injury sustained in service.  The claims file must be reviewed by the examiner and the report should note that review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a.  The examiner is specifically requested to identify all residual symptoms, including but not limited to headaches and memory loss, that are determined to be residuals of a traumatic brain injury. 

b.  If there are any residuals of a traumatic brain injury, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any residual symptom is related to any event or incident in service, including the motor vehicle accident and concussion in April 1973.   

c.  If the symptoms, including the headaches and memory loss, are not considered to be residuals of a traumatic brain injury, the examiner should opine as to whether the Veteran has any other diagnosis manifested by those symptoms.  The examiner should then opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability is related to any event or incident in service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

5.  The AOJ should issue a statement of the case that addresses the issue of entitlement to an effective date prior to May 14, 2009, for the increased 10 percent evaluation for facial scars.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

6.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


